Citation Nr: 0031660	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-10 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-operative 
residuals of lung cancer of the right upper lobe, claimed as 
secondary to nicotine dependence in service.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1952.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the benefit sought.  The veteran filed 
a timely appeal, and the case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.  


REMAND

The veteran contends that he began smoking in service, that 
he incurred nicotine dependence in service, and that such 
smoking resulted in the incurrence of lung cancer years 
later.  The veteran's claim for service connection was 
received in March 1997.  Initially, the Board observes that 
on July 22, 1998, the President of the United States signed 
into law the Internal Revenue Service Restructuring and 
Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-
66 (1998), to be codified at 38 U.S.C. § 1103.  In substance, 
the new statute prohibits the granting of service connection 
for diseases or causes of death based upon the use of tobacco 
products in claims filed on or after June 9, 1998.  However, 
because the veteran's tobacco-related claim for service 
connection for post-operative residuals of lung cancer was 
received before June 9, 1998, his claim is not precluded 
under the new statute.  

Pursuant to provisions applicable to claims, such as this 
one, filed prior to June 9, 1998, nicotine dependence may be 
treated as a disease for which service connection may be 
granted.  Also, service connection may be granted for a 
tobacco-related disability on the basis that the disability 
is secondary to nicotine dependence which arose from a 
veteran's tobacco use during service.  VAOPGCPREC 19- 97 (May 
13, 1997).  A determination as to whether service connection 
is warranted for a disability or death attributable to 
tobacco use subsequent to military service depends on whether 
post-service tobacco use resulted from nicotine dependence 
arising in service, and therefore is secondarily service 
connected pursuant to 38 C.F.R. § 3.310(a) (2000).  
VAOPGCPREC 19-97 at 3.  This determination depends upon 
whether the veteran acquired a dependence on nicotine in 
service, and whether that dependence may be considered the 
proximate cause of a disability resulting from the use of 
tobacco products by the veteran.  If each of these questions 
is answered in the affirmative, service connection should be 
established on a secondary basis.  Id. at 5.  If it is 
determined that, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, adjudicative personnel must determine 
whether the post-service usage of tobacco products was the 
proximate cause of the disability or death upon which the 
claim is predicated.  Id. at 6, 7; see also VAOPGCPREC 2-93 
(Jan. 13, 1993).

In the present case, the contemporaneous clinical treatment 
records show that in September 1995, the veteran underwent a 
right upper lobectomy for lung cancer.  Treatment records 
from that time indicate that the veteran was a former 
habitual smoker.  The veteran submitted a statement dated in 
February 1997 that he began smoking only when his cigarettes 
were issued with field rations in Korea, and that he 
developed nicotine dependence in service.  

By a letter of June 1997, the RO advised the veteran of the 
need to submit evidence establishing his history of tobacco 
use and nicotine dependence before, during, and after 
service.  The veteran was also advised of the medical 
evidence necessary to complete a claim for service connection 
related to tobacco use.  The veteran's claim was initially 
denied as not well grounded on the basis that there was no 
medical evidence of a nexus between his diagnosed residuals 
of lung cancer and his active service.  In short, there was 
no medical evidence establishing that nicotine dependence was 
incurred in service.  

Recently, however, the relevant statutes setting forth the 
need to establish a well-grounded claim have been revised, 
thus eliminating the well-grounded requirement.  Under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), the VA has a duty to assist the 
veteran in developing evidence sufficient to support his 
claim for service connection.  Under the modified provisions 
to be codified at 38 U.S.C.A. § 5103A, the VA Secretary is 
required to provide assistance to the veteran unless there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  Such assistance necessarily 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Id.  

Here, the veteran was afforded a VA rating examination in 
April 1999.  The report of that examination shows that he had 
undergone a right upper lobe lobectomy for pulmonary 
carcinoma, and that he had chronic obstructive pulmonary 
disease (COPD).  Further, the examiner noted the veteran's 
reported history of beginning smoking in the Navy in 1948, 
and that he continued smoking approximately two packs of 
cigarettes per day until 1992 when he had a myocardial 
infarction.  Afterwards, the veteran indicated that he became 
aware of coughing, wheezing, and exertional dyspnea.  He was 
diagnosed with emphysema in 1995.  However, aside from noting 
the veteran's self-reported history, the examiner did not 
offer any opinion as to the etiology of the diagnosed 
residuals of a right upper lobectomy and the diagnosed COPD.  
The examiner did not address whether the veteran's diagnosed 
lung or respiratory disabilities were the result of the use 
of tobacco products, and did not address whether nicotine 
dependency was incurred in service.  

Accordingly, in order to comply with the provisions set forth 
in the Veterans Claims Assistance Act of 2000 with respect to 
the VA's redefined duty to assist, the Board finds that 
further evidentiary development of the case is necessary.  
The veteran should be scheduled to undergo an additional VA 
examination to determine the nature and etiology of his 
diagnosed residuals of lung cancer.  After a thorough review 
of the clinical evidence and the veteran's statements as 
contained in the claims file, the examiner should offer an 
opinion as to the etiology of any diagnosed respiratory or 
lung disability.  If such disabilities are found to be the 
result of the use of tobacco products and/or nicotine 
dependency, the examiner is requested to offer an opinion as 
to whether nicotine dependence was incurred in service.  In 
that regard, the veteran's history of smoking, the length of 
his service, and the medical evidence of record should be 
taken into consideration.  The veteran should be advised of 
the need to obtain other forms of evidence, such as lay 
affidavits, which could support his contentions regarding his 
smoking history.  Thereafter, the RO should readjudicate the 
veteran's claim on the basis of all available evidence and 
relevant statutes, including the opinions of the VA General 
Counsel at VAOPGCPREC 19-97 and 2-93.  

Therefore, in order to ensure that the VA has met its duty to 
assist the claimant in developing the facts pertinent to the 
claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The veteran should be contacted and 
asked to identify with specificity any 
additional health care providers who have 
rendered treatment for his diagnosed 
respiratory or lung disorders which have 
not been previously identified and 
obtained.  Any such treatment records 
should be obtained and associated with 
the veteran's claims file.  In addition, 
the veteran should be advised of the need 
to provide evidence, such as lay 
affidavits, supporting his contentions 
regarding his smoking history before, 
during, and after service.  

2.  The veteran should be scheduled to 
undergo a VA examination, conducted by 
the appropriate specialist, to determine 
the nature and etiology of any diagnosed 
lung or respiratory disabilities, to 
include residuals of lung cancer.  The 
veteran's claims file, to include all 
newly associated evidence, must be made 
available to the examiner for review in 
advance of the scheduled examination.  
The examiner is requested to review the 
pertinent medical evidence contained in 
the veteran's claims file, and to offer 
an opinion as to the likelihood that the 
veteran's diagnosed lung or respiratory 
disabilities, and specifically his lung 
cancer, are the result of smoking during 
military service.  The examiner is also 
requested to address the question as to 
the likelihood that nicotine dependence 
was incurred in service and determine 
whether it is at least as likely as not 
that any service acquired nicotine 
dependence is the proximate cause of the 
veteran's lung cancer disability.  
Complete rationales for all opinions 
expressed with specific references to the 
record must be included in the 
typewritten examination report.  

3.  Upon completion of the foregoing, the 
RO should ensure that the duty to assist 
the veteran has been fully complied with 
pursuant to the provisions contained in 
the Veterans Claims Assistance Act of 
2000.  Afterwards, the RO should 
adjudicate the issue of entitlement to 
service connection for post-operative 
residuals of lung cancer of the right 
upper lobe, to include as secondary to 
tobacco use or nicotine dependence 
incurred in service on the basis of all 
the available evidence.  If the benefit 
sought is not granted, the veteran and 
his service representative should be 
provided with a supplemental statement of 
the case, and be afforded the opportunity 
to respond before the case is returned to 
the Board for further review.  

The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
evidence.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered 

in connection with the present appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 4 -


